Citation Nr: 0612590	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  99-11 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a disability manifested 
by an abnormal electrocardiogram (EKG) finding of sinus 
bradycardia and an elevated cholesterol level.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from March 1976 until February 
1979 and from January 1981 until June 1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1997 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.

In a decision dated in January 2001, the Board denied the 
veteran's claim for service connection for disability 
manifested by an abnormal EKG finding of bradycardia, and an 
elevated cholesterol level.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In an order dated May 27, 2003, the 
Court vacated the Board's January 2001 denial of service 
connection for disability manifested by an abnormal EKG 
finding of bradycardia, and an elevated cholesterol level.  A 
copy of the Court's Order has been incorporated into the 
veteran's claims folder.

The January 2001 Board decision remanded six other issues, 
which were condensed down to four claims and denied by the 
Board in September 2002.  The veteran appealed that 
determination to the United States Court of Appeals for 
Veterans Claims (Court), which, in turn vacated such decision 
in a May 7, 2003 order.  The Board subsequently issued a 
final denial on those issues in an April 2005 decision.  As 
such, only one claim is for consideration in the instant 
appeal.

In March 2004 the veteran's representative submitted a letter 
stating that the veteran disagreed with the denial of 
separate compensable evaluations for tinnitus.  The Board 
notes that the veteran was granted service connection for 
tinnitus by rating action in November 1997, and that there 
has been no previous claim for an increased rating for 
tinnitus.  Accordingly, the Board interprets the 
representative's letter as a claim for an increased rating 
for tinnitus, and refers this issue to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The competent evidence fails to demonstrate any 
disability associated with an elevated cholesterol level.

2.  The competent evidence fails to demonstrate a currently 
diagnosed chronic disability manifested by an abnormal 
electrocardiogram (EKG) finding of sinus bradycardia, nor was 
any such disability incurred in active service.


CONCLUSIONS OF LAW

1.  Elevated cholesterol is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).

2.  A disability manifested by an abnormal electrocardiogram 
(EKG) finding of sinus bradycardia was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of an April 2005 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such notice did not inform the veteran as to the 
rating criteria for heart disease, nor did it apprise the 
veteran as to the law pertaining to effective dates.  
However, because the instant decision denies the veteran's 
service connection claim, no disability evaluation or 
effective date will be assigned.  As such, there can be no 
possibility of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, a January 2006 
Supplemental Statement of the Case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes such notice.  
Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was thereafter readjudicated.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  Also of record are 
reports of VA post service treatment and examination.  
Additionally, the veteran's statements in support of his 
appeal are affiliated with the claims folder.  The Board has 
carefully reviewed such  statements and concludes that he has 
not identified further evidence not already of record.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The veteran is claiming entitlement to service connection for 
a disability manifested by an abnormal electrocardiogram 
(EKG) finding of sinus bradycardia and an elevated 
cholesterol level.  

First addressing the claim of elevated cholesterol, the Board 
notes that elevated cholesterol is a laboratory finding and 
is not, in and of itself, a disease, injury, or disability 
for the purposes of VA compensation.  See 61 Fed. Reg. 20445 
(May 7, 1996).  Instead, the term "disability" as used for VA 
purposes refers to impairment of earning capacity.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

Based on the above, there is no demonstrated current 
disability in association with the veteran's elevated 
cholesterol claim.  As such, an award of service connection 
is not justified.  Indeed, in the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The Board will now consider whether a grant of service 
connection is warranted for 
a disability manifested by an abnormal electrocardiogram 
(EKG) finding of sinus bradycardia.  

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arteriosclerosis 
(cardiovascular) disease is regarded as a chronic disease.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   

The Board has reviewed the claims file and finds no evidence 
of any clinical manifestations of a cardiovascular disability 
within a year from a period of active duty.  No records are 
found within a year of the veteran's February 1979 separation 
from his first tour of duty.  Within a year from his 
discharge in June 1995, there is no showing of a disability 
manifested by an abnormal electrocardiogram (EKG) finding of 
sinus bradycardia.  To the contrary, an October 1995 VA 
examination revealed normal findings, and it was specifically 
noted that the sinus bradycardia on EKG, noted in service, 
was currently not a problem.

Based on the above, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service, or 
for aggravation of a preexisting injury or disease in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

As previously noted, the veteran here had two periods of 
active service.  The service medical records associated with 
his first tour of active duty, from March 1976 until February 
1979, show no treatment for any cardiovascular disability.  
Entrance examination in February 1976 and separation 
examination in December 1978 were both showed a normal heart 
and vascular system.  Moreover, the veteran denied any heart 
trouble in reports of medical history completed on those 
occasions.  

Regarding the veteran's second tour of active duty, a 
December 1980 enlistment examination was normal and heart 
trouble was denied in the accompanying report of medical 
history.  A March 1983 EKG, conducted in response to 
subjective complaints of chest pains, was normal.  Subsequent 
in-service records dated in April 1984 show sinus bradycardia 
with sinus arrhythmia and possible left ventricular 
hypertrophy upon electrocardiogram study.  However, it was 
noted that such findings were "probably within normal limits 
for a healthy, physically active 25 year old."  The 
remaining service records fail to show any chronic 
cardiovascular disability.  Another EKG was performed in 
March 1989 which reflected normal findings, as did a report 
of medical examination conducted that same month.  
Furthermore, the veteran's heart had regular rhythm and rate 
upon examination in November 1992.  While a treatment report 
that appears to be dated in 1994 shows a finding of "sinus 
brady" following an ECG, the diagnosis was "probably 
normal."  Finally, while the veteran complained of chest 
pain in an April 1995 report of medical history, he denied 
heart trouble and a contemporaneous medical examination 
showed a normal heart and vascular system. 

Based on the above, the Board determines that a chronic 
disability manifested by an abnormal electrocardiogram (EKG) 
finding of sinus bradycardia was not demonstrated during 
active service.  Indeed, while sinus bradycardia was noted on 
two instances in service, on both occasions it was indicated 
that such findings were likely normal.  Indeed, the service 
medical records reveal no diagnosis as to a cardiovascular 
disability.  To the contrary, numerous medical examinations 
revealed a normal heart and vascular system.

The absence of a diagnosis of a disability manifested by an 
abnormal electrocardiogram (EKG) finding of sinus bradycardia 
in service does not preclude a grant of the benefit sought on 
appeal.  Again, service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  However, the post-
service evidence of record does not establish that a 
cardiovascular disability was incurred in service.  In fact, 
an October 1995 VA examination  showed normal cardiac 
findings and the diagnosis was "no heart condition found."  
Moreover, no other evidence reflects a current cardiovascular 
disability.  As such, a grant of service connection is not 
justified.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In conclusion, the veteran's elevated cholesterol claim does 
not involve a compensable disability for VA purposes and, as 
such, must fail.  Moreover, as disability manifested by an 
abnormal electrocardiogram (EKG) finding of sinus bradycardia 
has not been shown to have been incurred in service, and is 
not currently diagnosed, a grant of service connection is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for a disability manifested by an abnormal 
electrocardiogram (EKG) finding of sinus bradycardia and an 
elevated cholesterol level is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


